Citation Nr: 1700332	
Decision Date: 01/06/17    Archive Date: 01/13/17

DOCKET NO.  12-20 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1962 to June 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2016, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran's military occupational specialty (MOS) in the Army was Armor Crewman.  Based on his MOS, exposure to excessive noise was conceded by the RO.

2.  The Veteran's tinnitus is likely due to or the result of noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the requirements for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2015); 38 C.F.R. § 3.102, 3.303 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Additionally, conditions listed as chronic diseases under 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system (to include tinnitus), are entitled to service connection if the evidence establishes continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).

Here, a September 2010 VA audiology examination report shows that the Veteran has a current diagnosis of tinnitus.  Thus, the first element of service connection is met.  Regarding an in-service injury or event, the record reflects that the RO has conceded the Veteran's exposure to noise during service in the course of performance of the duties associated with his MOS as an Armor Crewman.  Accordingly, in-service acoustic trauma is conceded, and the second element of service connection is met.

Thus, the remaining question with regard to service connection for tinnitus is whether the Veteran's current tinnitus is the result of a disease or injury that was incurred in service, i.e., the Veteran's exposure to noise during service.

The Veteran's service treatment records are negative for complaint of tinnitus while in service.

Post-service records include a September 2010 VA examination report that documents the Veteran's report of a long history of constant bilateral tinnitus.  The examiner noted that the Veteran reported having it for several years, but was not sure how many.  The September 2010 VA examiner opined that "[s]ince there was no evidence of high frequency [hearing loss] at separation, the tinnitus is also less likely due to military noise exposure."
At his hearing before the Board in April 2016, the Veteran explained that he had not claimed or reported tinnitus at an earlier date because he had been unaware that he could apply for service connection for this condition.  The Veteran reported that he was exposed to loud noise on firing ranges and was not provided with hearing protection.  The Board notes the Veteran's MOS was an Armor Crewman.

The Veteran testified that subsequent to his discharge from service he drove a panel truck for approximately two years.  In November 1968, he became a life insurance agent and retired from this career in April 2005.  The Veteran reported hearing ringing in his ears for a very long time, for what "seems like forever."  Hearing transcript, p. 11.  Notably, the Veteran testified that he had no exposure to any loud noises after his discharge from service.

VA Training Letter 10-02 notes that subjective tinnitus "is a phantom auditory sensation that is perceived as a sound when there is no outside source of the sound."  Training Letter at 4.  When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.   If it does, such testimony is sufficient to establish service connection.  Id.

The Board is not persuaded by the September 2010 opinion because the examiner did not discuss the Veteran's conceded in-service noise exposure or the lay evidence of record.  The Veteran testified before the undersigned VLJ that he experiences a constant ringing in his ears.  Although the Veteran testified that he could not provide the exact date he first observed symptoms of tinnitus with certainty, he believed that he experienced ringing in his ears while he was in service, after exposure to blasts and loud noises.  The Veteran also testified that he worked as a life insurance agent for 36 years after his discharge from service in an office environment, and was not exposed to loud noises as a civilian.

In this instance, the Board finds the Veteran's statements regarding the in-service onset and continuation of his current tinnitus are sufficient to establish service connection.  See 38 C.F.R. § 3.309(a); Fountain, 27 Vet. App. at 271-72.  In so finding, it acknowledges that a September 2010 VA audiological examiner opined that the Veteran's current tinnitus was not related to service.  However, in doing so, that examiner did not reconcile that finding with the Veteran's report that the only exposure to loud noise he had was in service.  In any event, in light of the positive and negative evidence of record, to specifically include the Veteran's competent and credible testimony describing ringing in his ears for a very long time, and continuing to date, the Board resolves any doubt in the Veteran's favor and finds that the Veteran's tinnitus had its onset in service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Although the Board regrets the delay, a remand of the Veteran's claim for service connection for bilateral hearing loss is necessary to ensure that due process is followed and ensure that there is a complete record upon which to decide the claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159 (2015).  A remand is necessary to obtain another medical opinion.

In September 2010, the Veteran was afforded a VA audiology examination during which the VA examiner opined that it is less likely than not that the Veteran's current sensorineural hearing loss was caused by or is the result of military noise exposure.  In support of her opinion, the examiner noted that the Veteran's hearing was normal at separation, "so that the current HL was more likely a post service occurrence, and less likely due to military noise exposure."  The Board finds the September 2010 VA medical opinion to be inadequate, as the examiner used a lack of evidence showing hearing loss upon separation to support the opinion that the Veteran's current hearing loss is not related to his period of active service.  Under 38 C.F.R. § 3.385, service connection for a current hearing disability is not precluded where hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993).  

In April 2016, the Veteran submitted a nexus statement from a private physician who determined that the Veteran's hearing loss is most likely caused by or is a result of the Veteran's exposure to loud noises in service.  The physician stated that a hearing test showed the Veteran had hearing loss due to exposure to loud noises and noted that the Veteran was not exposed to loud noise in civilian life.  The Board also finds the April 2016 private medical opinion submitted by the Veteran to be inadequate, as there is no indication that the examiner reviewed any current hearing data in formulating this opinion.

Thus, as the Board finds these opinions are inadequate, another opinion should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims file to an audiologist for a supplemental opinion.  If the audiologist determines a new examination is needed to respond to the questions posed, one should be scheduled.

The examiner is asked to review all records associated with the Veteran's claims file.

The Veteran's in-service noise exposure is conceded.  The examiner should state whether it is at least as likely as not that the Veteran's current bilateral hearing loss is causally or etiologically related to his military service, including noise exposure.

The term "as likely as not" does not mean within the realm of possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.

The examiner must include in the medical report the rationale for any opinion expressed, based on the reviewer's clinical experience, medical expertise, and established medical principles.  However, if the examiner cannot respond to an inquiry without resort to mere speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, stating what, if any, additional evidence would permit such an opinion to be made.

2.  After completing the above, and conducting any additional development deemed necessary, readjudicate the Veteran's claim for entitlement to service connection for a bilateral hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


